Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groman (US PgPub #2020/0231275).
For Claim 1, figure 1 of Groman ‘275 discloses a coaxial rotor system for a rotorcraft comprising: a mast (114); a top rotor assembly (120) coupled to a distal end of the mast; and a bottom rotor assembly (122) including a motor (110) configured  to provide rotational energy to the mast thereby rotating the top rotor assembly; wherein the bottom rotor assembly experiences a torque reaction force responsive to the motor rotation the mast such that the top and bottom rotor assemblies counter rotate.
For Claim 2, the appendix of Groman ‘275 discloses that the bottom rotor assembly is rotatably coupled to the mast plate via a thrust bearing.
For Claim 3, figure 1 of Groman ‘275 discloses that the bottom rotor assembly further comprises a bottom rotor hub, the motor coupled to an underside of the bottom rotor hub.
For Claim 4, the appendix of Groman ‘275 discloses that the motor is rotatably coupled to the mast via a bearing.
For Claim 5, the appendix of Groman ‘275 discloses that the mast further comprises an upper mast hingeably coupled to a mast base, further comprising a directional control assembly configured to longitudinally and laterally tilt the upper mast relative to the mast base.
For Claim 9, figure 1 and paragraphs [0037 and 0085] of Groman ‘275 disclose that the top and bottom rotor assemblies each further comprise a plurality of variable pitch rotor blades further comprising a collective control pitch assembly disposed between the top and bottom rotor assemblies configured to vary collective pitch of the rotor blades responsive to rotation of the mast.
For Claim 17, figure 1 and paragraphs [0034 and 0038] of Groman ‘275 disclose an aircraft comprising a fuselage; a mast (114) rotatably coupled to a fuselage; a top rotor assembly (120) coupled to a distal end of the mast; and a bottom rotor assembly (122) including a motor (110) configured  to provide rotational energy to the mast thereby rotating the top rotor assembly; wherein the bottom rotor assembly experiences a torque reaction force responsive to the motor rotation the mast such that the top and bottom rotor assemblies counter rotate.
For Claim 18, figure 1 and paragraph [0034] of Groman ‘275 disclose a base of the mast is rotatably coupled to the fuselage via a thrust bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groman (US PgPub #2020/0231275).
For Claim 6, while the appendix of Groman ‘275 discloses the mast being hingeably coupled to a mast base, it is silent about it being a cardan joint.  However, the Examiner takes Official Notice that it is well known to use cardan joints as they are common joint connections that allow for movement in all directions while still allowing for rotational movement of the shaft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with a cardan joint in order to allow for tilting movement in all directions.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groman (US PgPub #2020/0231275) as applied to claim 5 above, and further in view of Cresap (US Patent #3118504).
For Claims 7-8, while Groman ‘275 discloses a directional control assembly, it is silent about a rotor tilting subassembly.  However, figures 1-6 of Cresap ‘504 teach a directional control assembly comprising a rotor tilting subassembly including a horizontal arm (34) coupled to the upper mast and a vertical arm (32) including tilt actuation (40) coupled to the horizontal arm, the tilt actuator configured to tilt the upper mast via the horizontal arm, the rotor tilting subassembly further comprises a longitudinal rotor tilting subassembly and a lateral rotor tilting subassembly spaced approximately 90 degrees from the longitudinal rotor tilting subassembly about the mast.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with the directional control assembly of Cresap ‘504 in order to accurately control the movement of the mast in any direction so as to control the flight of the helicopter.

Claims 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groman (US PgPub #2020/0231275) as applied to claim 9 above, and further in view of Cilli (US Patent #8556207).
For Claims 10 and 13, while Groman ‘275 is silent about a translational sleeve, figure 4 of Cilli ‘207 teaches a collective control pitch assembly comprising a translational sleeve (22) configured to rotate with the mast (23) and a plurality of pitch arms (28 and 29) interposed between the translational sleeve and the rotor blades such that the distal ends of the pitch arms are coupled to trailing ends of the rotor blades and proximal ends of the pitch arms are rotatably coupled to the translation sleeve.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with the translational sleeve and pitch arms of Cilli ‘207 in order to control the collective pitch of the rotor blades for greater flight control.
For Claim 14, while Groman ‘275 is silent about upper and lower pitch arms, figure 4 of Cilli ‘207 teaches upper pitch arms (34 and 35) and lower pitch arms (28 and 29) that are indirectly connected to the translation sleeve (22) and the rotor blades of the top and bottom rotor assemblies.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with the upper and lower pitch arms of Cilli ‘207 in order to control the collective pitch of the rotor blades for greater flight control. 

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groman (US PgPub #2020/0231275) as applied to claim 9 above, and further in view of Rauber (US PgPub #2013/0149151).
For Claims 10 and 15, while Groman ‘275 is silent about a translational sleeve, figures 5-6 of Rauber ‘151 teach a collective control pitch assembly comprising a translational sleeve (75) configured to rotate with the mast and a plurality of pitch arms (71) interposed between the translational sleeve and the rotor blades, and wherein the mast (45) comprises splines (83) and the translational sleeve forms one or more spline grooves to receive the splines, the translational sleeve translating along the splines, the splines constraining rotation of the translational sleeve relative to the mast.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with the spline and pitch arms of Rauber ‘151 in order to control the collective pitch of the rotor blades for greater flight control

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groman (US PgPub #2020/0231275) as applied to claim 17 above, and further in view of Garza (US Patent #4462559).
For Claims 19 and 20, while Groman ‘275 is silent about a yaw control system, figures 1-6 of Garza ‘559 teaches a yaw control system including a tailboom control surface (14) rotatably coupled to an aft end of the fuselage and a vertical fin (13) rotatably coupled to an aft end of the tailboom control surface, the tailboom control surface and the vertical fin are synchoronously rotated by a yaw control actuator (26 and 27).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Groman ‘275 with the yaw control system of Garza ‘559 in order to control the yaw of the aircraft.

Allowable Subject Matter
Claims 11, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/21/2022